Judgment was entered in the Supreme Court
Per Curiam.
— We are of opinion there was an active trust in the executors of Miss Keene’s will, to invest and pay over the interest only to Ellen Keene (now Mrs. Mitchell) for life, and the principal to her children at her death, and if none, then to the *139'persons named to take in that contingency. The trust in the executors was necessary to effectuate this purpose, and the corpus of the estate being in them, charged with the duty of investment and payment, it was necessarily active. Mrs. Mitchell, being herself an executrix, was not bound to give security for that which came into her hands, and cannot be required to give security to those in remainder.
The sum of $1000 raised by the sale under the testamentary power of the property in Sunbury must be accounted for as part of the estate held in trust. But as the appellants have no immediate interest in its use, it can be accounted for hereafter in another account, and this is so ordered. With this modification, the decree of the Orphans’ Court is affirmed, with costs, and the appeal is dismissed.